United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2538
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Marcus J. Glover,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 7, 2007
                                Filed: August 14, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Marcus J. Glover appeals the 168-month prison sentence the district court1
imposed after he pleaded guilty to conspiring to distribute methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. On appeal, Glover’s counsel
has moved to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967).




      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       Glover’s written plea agreement contains a valid appeal waiver which
encompasses the argument that counsel raises on appeal, and we conclude that the
waiver is enforceable and that enforcing it would not cause a miscarriage of justice.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(discussing enforceability of appeal waiver); see also United States v. Estrada-Bahena,
201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders
case).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and finding no non-frivolous issues not covered by the waiver, we enforce the
waiver and dismiss this appeal. We grant counsel’s motion to withdraw on condition
that counsel inform appellant about the procedures for filing petitions for rehearing
and for certiorari.
                       ______________________________




                                          -2-